1                                                              The Honorable Richard A. Jones
2
3
4
5
                              UNITED STATES DISTRICT COURT FOR THE
6
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE
8
9     UNITED STATES OF AMERICA,                        NO. CR18-315 RAJ
10                             Plaintiff,
                                                       ORDER SEALING GOVERNMENT’S
11                                                     STATUS UPDATE REGARDING
                         v.                            DEFENDANT’S MOTION TO COMPEL
12
13    GIZACHEW WONDIE,
14                            Defendant.
15
16
            THIS MATTER comes before the Court upon the Government’s Motion to Seal
17
     its Status Update Regarding Defendant’s Motion to Compel. Having considered the
18
     motion, the files and pleadings, and good cause appearing,
19
            IT IS ORDERED that the Government’s Motion to Seal (Dkt. #100) is
20
     GRANTED. The Government’s Status Update Regarding Defendant’s Motion to
21
     Compel shall remain sealed.
22
            DATED this 22nd day of January, 2020.
23
24
25
                                                        A
26                                                      The Honorable Richard A. Jones
                                                        United States District Judge
27
28
      Order Sealing Government’s Status Update                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      Regarding Defendant’s Motion to Compel - 1
                                                                            SEATTLE, WASHINGTON 98101
      United States v. Gizachew Wondie /CR18-315 RAJ                              (206) 553-7970
